DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 19 February 2021, the status of the claims is as follows:
Claims 1 and 8 are currently amended; and
Claims 2-7 and 9-15 are as originally filed.
Response to Arguments
4.	Applicant’s arguments, see Remarks, p. 2, filed 19 February 2021, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 2, the following:
The Examiner rejects claims 1-15 under 35 U.S.C. §101 “as being directed to or encompassing a human organism.” See Office Action at 4. as a whole do not encompass a human organism as well as other reasons previously stated on the record, Applicant has amended the claims as suggested by the Examiner.

However, respectfully, this argument is not persuasive.  Applicant did not amend the claims as suggested by the Examiner in the prior Office Action, filed 19 November 2020.  The present amendment, filed 19 February 2021, did not include the phrase “configured to”, or similarly “adapted to”, which would not to positively recite the inner walls of the first and second nostrils as part of the claimed nasal pulse oximetry sensor.  Examiner suggests the following amendment to overcome this rejection:
wherein the first insert is comprised of a material that is flexible and with sufficient rigidity to be configured to conform to an inner wall of the first nostril and provide frictional resistance to secure the first insert in the first nostril; and 
wherein the second insert is comprised of a material that is flexible and with sufficient rigidity to be configured to conform to an inner all of the second nostril and provide frictional resistance to secure the second insert in the second nostril.

5.	Applicant’s arguments, see Remarks, pp. 2-4, filed 19 February 2021, with respect to the rejection of claims 1-10 and 12-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pologe, U.S. Patent No. 5,335,659 A (“Pologe”), and the rejection of claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pologe, have been fully considered, and are persuasive in view of the Amendment, filed 19 February 2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, which was necessitated by amendment, is discussed below.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:


7.	Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	Base claims 1 and 8 recite the limitations “wherein the first insert is comprised of a material that is flexible and with sufficient rigidity to conform to an inner wall of the first nostril and provide frictional resistance to secure the first insert in the first nostril” and “wherein the second insert is comprised of a material that is flexible and with sufficient rigidity to conform to an inner all of the second nostril and provide frictional resistance to secure the second insert in the second nostril”.  These limitations positively recite the inner walls of the first and second nostrils are part of the claimed nasal pulse oximetry sensor of claim 1 or claimed mask of claim 15.  Thus, a part of a human organism is included in the scope of the claims. 
	Dependent claims 2-7 and 9-15 are rejected due to their dependencies on base claims 1 and 8, respectively.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pologe, U.S. Patent No. 5,335,659 A (“Pologe”), in view of Martin et al., U.S. Patent Application Publication No. 2006/0042631 A1 (“Martin”).
As to Claim 1, Pologe teaches the following:
A nasal pulse oximetry probe (“nasal septum probe”) 100 (see “The nasal septum probe of the present invention mounts the optical devices of a photoplethysmographic probe in a housing that clips onto the patient's nasal septum.” in Abstract) comprising:
a first insert (one of the “probe arms”) 105 that secures inside an individual’s first nostril (see “The nasal septum probe 100 is comprised of a clip type structure consisting of a body 107 having a pair of parallel oriented spaced apart probe arms 105,106 that are flexibly mounted to the body 107 and which function to securely fasten the nasal septum probe 100 to the patient's nasal septum 111.” in col. 3, ll. 22-27) and has a first channel (“air passage”) 117 defined therein (see fig. 1 and “The probe arms 105,106 extend in parallel oriented ” in col. 5, ll. 9-12; and also see fig. 5),
a second insert (the second of the “probe arms”) 106 that secures inside the individual’s second nostril (see “The nasal septum probe 100 is comprised of a clip type structure consisting of a body 107 having a pair of parallel oriented spaced apart probe arms 105,106 that are flexibly mounted to the body 107 and which function to securely fasten the nasal septum probe 100 to the patient's nasal septum 111.” in col. 3, ll. 22-27) and has a second channel (“air passage) 118 defined therein (see fig. 1 and “The probe arms 105,106 extend in parallel oriented spaced apart relationship in parallel with the optional nasal cannula air passages 117,118.” in col. 5, ll. 9-12; and also see fig. 5),
a light generating source (“light source”) 113 positioned on or in a medial wall of the first insert 105 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source 113 and detector(s) 114 in position on either side of the patient's nasal septum 111 to illuminate the arterial bed that is contained therein.” in col. 4, ll. 3-7), and
a photodetector (“detector(s)”) 114 positioned on or in a medial wall of the second insert 106 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source 113 and detector(s) 114 in position on either side of the patient's ” in col. 4, ll. 3-7),
wherein the first insert 105 conforms to an inner wall of the first nostril (see “It is preferable that the probe arms 105,106 be implemented in a shape that substantially conforms to the contours of the patient's nasal septum 111 to minimize irritation of the nasal septum 111 when the probe 100 is in place.” in col. 4, ll. 9-13; see “wherein said first probe arm and said second probe arm are deformably attached to said probe body for compliantly conforming to said nasal septum when said first probe arm and said second probe arm are placed in contact with said nasal septum” in claim 2) sufficient to provide frictional resistance to secure the first insert in the first nostril (see “Another embodiment of the nasal septum probe 500 is illustrated in front view in FIG. 5 and side view in FIG. 6. This embodiment makes use of a U-shaped housing that dispenses with the use of extensions 108,109. The probe arms 105,106 extend in parallel oriented spaced apart relationship in parallel with the optional nasal cannula air passages 117,118. The light sources 113 and detector(s) 114 are mounted on the probe arms 105,106. The supports 102,103 and remaining attributes of the nasal septum probe 500 are similar to the structure disclosed in FIGS. 1-4.” in col. 5, ll. 6-17, and see “…a securely grasp the patient's nasal septum 111 between the two probe arms 105,106.” in col. 3, ll. 46-48); and
wherein the second insert 106 conforms to an inner wall of the second nostril (see “It is preferable that the probe arms 105,106 be implemented in a shape that substantially conforms to the contours of the patient's nasal septum 111 to minimize irritation of the nasal septum 111 when the probe 100 is in place.” in col. 4, ll. 9-13; see “wherein said first probe arm and said second probe arm are deformably attached to said probe body for compliantly conforming to said nasal septum when said first probe arm and said second probe arm are placed in contact with said nasal septum” in claim 2) sufficient to provide frictional resistance to secure to the second insert in the second nostril (see “Another embodiment of the nasal septum probe 500 is illustrated in front view in FIG. 5 and side view in FIG. 6. This embodiment makes use of a U-shaped housing that dispenses with the use of extensions 108,109. The probe arms 105,106 extend in parallel oriented spaced apart relationship in parallel with the optional nasal cannula air passages 117,118. The light sources 113 and detector(s) 114 are mounted on the probe arms 105,106. The supports 102,103 and remaining attributes of the nasal septum probe 500 are similar to the structure disclosed in FIGS. 1-4.” in col. 5, ll. 6-17, and see “…a securely grasp the patient's nasal septum 111 between the two probe arms 105,106.” in col. 3, ll. 46-48).
Prolonge does explicitly state what the material is used by the “first probe arm” and “second probe arm”.  Prolonge merely state that “[t]he embodiment illustrated in FIG. 1 also shows the use of a pair of supports 102,103 comprising an elongated flexible material that can be tubular in shape.”  It appears from this statement that the “first probe arm” and “second probe arm” may be also made of “an elongated flexible material”.  Thus, Prologe does not explicitly teach the following:
wherein the first insert is comprised of a material that is flexible and with sufficient rigidity to conform to an inner wall of the first nostril and provide frictional resistance to secure the first insert in the first nostril; and
wherein the second insert is comprised of a material that is flexible and with sufficient rigidity to conform to an inner wall of the second nostril  and provide frictional resistance to secure the second insert in the second nostril.
However, Martin teaches the following:
a first insert (“nasal prong”) 364 is comprised of a material that is flexible and with sufficient rigidity to conform to an inner wall of a first nostril and provide frictional resistance to secure the first insert in the first nostril (see “As shown in FIG. 4, oral -nasal piece 351 is made of soft and flexible material, such as polyurethane, silicon or some other elastomer, and is generally constructed by either injection-molding or liquid injection molding techniques. Cannula cap 368 is generally a designed to easily adapt to patient 10 anatomy. Oral -nasal cannula 351 includes adhesive pads 366 located on the patient 10 side of cannula wings 367 and are intended to adhere to and secure comfortably oral -nasal piece 351 in place on the patient 10's face. Cannula cap 368 includes nasal prong 422 and oral prong 369. Cannula body 18 includes nasal prongs 364 and 365 and oral prongs 370 and 371.” in para. [0131], and see fig. 4); and
a second insert (“nasal prong”) 365 is comprised of a material that is flexible and with sufficient rigidity to conform to an inner wall of a second nostril and provide frictional resistance to secure the second insert in the second nostril (see para. [0131], and see fig. 4).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Prolonge’s  “probe arms 105, 106” to be comprised of “made of soft and flexible material, such as polyurethane, silicon or some other elastomer” and “designed to easily adapt to patient 10 anatomy”, as taught by Martin, because both Prolonge and Martin relate to nasal prongs, and  Martin’s material would ensure patient comfort and minimize irritation (see Martin, para. [0126]).
	As to Claim 2, Pologe teaches the following:
wherein the light generating source 113 is a light emitting diode (see “In order to accomplish this, one of the plurality light emitting devices ” in col. 3, ll. 54-59).
As to Claim 3, Pologe teaches the following:
wherein the first channel 117 and second channel 118 are of a dimension to allow for the passage of air as the individual inhales and exhales out of the individual’s nose (see “In this embodiment, one or both of the supports 102,103 includes an air passage 115,116 to provide a supply of oxygen to the patient via the probe body 107 and arms 102,103 which again would be tubular and having an air passage 117,118 that is integral thereto along its length. The supports 102,103 would therefore provide oxygen through the body 107 and probe arms 105,106 of the nasal septum probe 100 while also providing a mounting for the light sources 113 and detector(s) 114 and their associated signal cables 104 for medical instrumentation, such as a pulse oximeter instrument.” in col. 4, ll. 44-55).
As to Claim 4, Pologe teaches the following:
wherein the first insert 105 does not define a full circumference around the first channel 117, the second insert 106 does not define a full circumference around the second channel 118, or both (see “probe arms 105,106” do not wrap around “air passages 117,118” fig. 1).
As to Claim 5, Pologe teaches the following:
signal conductors 104”) 104 connected to the light generating source 113 and a second wire (the second of the “signal conductors 104”) 104 connected to the photodetector 114 (see “One or both of the supports 102,103 can include signal conductors 104 from the light sources 113 and detectors 114 to carry the signals from these elements to a connector (not shown) that is mounted at the other end of the supports 102,103.” in col. 4, ll. 25-30).
As to Claim 6, Pologe teaches the following:
wherein the first wire 104 and the second wire 104 are covered and fastened together by a sleeve to form a combined wire (within the scope of “One or both of the supports 102,103 can include signal conductors 104 from the light sources 113 and detectors 114 to carry the signals from these elements to a connector (not shown) that is mounted at the other end of the supports 102,103.” in col. 4, ll. 25-30).
As to Claim 7, Pologe teaches the following:
wherein the light generating source 113 is positioned to emit light through and the photodetector 114 is positioned to detect light from the individual’s nasal septum (“nasal septum”) 111 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source 113 and detector(s) 114 in position on either side of the patient's nasal septum 111 to illuminate the arterial bed that is contained therein.” in col. 4, ll. 3-7).
As to Claim 8, Pologe teaches the following:
nasal cannula”, not labeled) that incorporates a nasal pulse oximetry probe (“nasal septum probe”) 100 (see “An alternative embodiment of the nasal septum probe 100 incorporates a nasal cannula as an integral part of its structure.” in col. 4, ll. 42-44) comprising
a mask compartment (“nasal cannula”, not labeled) (see fig. 1, “An alternative embodiment of the nasal septum probe 100 incorporates a nasal cannula as an integral part of its structure.” in col. 4, ll. 42-44);
an air hose (“air passage”) 115, 116 (see “In this embodiment, one or both of the supports 102,103 includes an air passage 115,116 to provide a supply of oxygen to the patient via the probe body 107 and” in col. 4, ll. 44-47); and
a nasal pulse oximetry probe (“nasal septum probe”) 100 (see “The nasal septum probe of the present invention mounts the optical devices of a photoplethysmographic probe in a housing that clips onto the patient's nasal septum.” in Abstract), 
wherein the nasal oximetry probe 100 comprises 
a first insert (one of the “probe arms”) 105 that secures inside an individual’s first nostril (see “The nasal septum probe 100 is comprised of a clip type structure consisting of a body 107 having a pair of parallel oriented spaced apart probe arms 105,106 that are flexibly mounted to the body 107 and which function to securely fasten the nasal septum probe 100 to the patient's nasal septum ” in col. 3, ll. 22-27) and has a first channel (“air passage”) 117 defined therein (see fig. 1 and “The probe arms 105,106 extend in parallel oriented spaced apart relationship in parallel with the optional nasal cannula air passages 117,118.” in col. 5, ll. 9-12; and also see fig. 5),
a second insert (the second of the “probe arms”) 106 that secures inside the individual’s second nostril (see “The nasal septum probe 100 is comprised of a clip type structure consisting of a body 107 having a pair of parallel oriented spaced apart probe arms 105,106 that are flexibly mounted to the body 107 and which function to securely fasten the nasal septum probe 100 to the patient's nasal septum 111.” in col. 3, ll. 22-27) and has a second channel (“air passage) 118 defined therein (see fig. 1 and “The probe arms 105,106 extend in parallel oriented spaced apart relationship in parallel with the optional nasal cannula air passages 117,118.” in col. 5, ll. 9-12; and also see fig. 5),
a light generating source (“light source”) 113 positioned on or in a medial wall of the first insert 105 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source 113 and detector(s) 114 in position on either side of the patient's nasal septum 111 to illuminate the arterial bed that is contained therein.” in col. 4, ll. 3-7), and
a photodetector (“detector(s)”) 114 positioned on or in a medial wall of the second insert 106 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source 113 ” in col. 4, ll. 3-7).
As to Claim 9, Pologe teaches the following:
a first wire (one of the “signal conductors 104”) 104 connected to the light generating source 113 and a second wire (the second of the “signal conductors 104”) 104 connected to the photodetector 114 (see “One or both of the supports 102,103 can include signal conductors 104 from the light sources 113 and detectors 114 to carry the signals from these elements to a connector (not shown) that is mounted at the other end of the supports 102,103.” in col. 4, ll. 25-30).
As to Claim 10, Pologe teaches the following:
wherein the first wire 104 and the second wire 104 are covered and fastened together by a sleeve to form a combined wire (within the scope of “One or both of the supports 102,103 can include signal conductors 104 from the light sources 113 and detectors 114 to carry the signals from these elements to a connector (not shown) that is mounted at the other end of the supports 102,103.” in col. 4, ll. 25-30).
As to Claim 11, Pologe does not explicitly teach the following:
wherein the first wire (“signal conductor”) 104 and the second wire (“signal conductor”) 104 pass through a hole defined in the mask compartment (“nasal cannula”, not labeled).
[t]he supports 102,103 can be comprised of the signal conductors 104 or the signal conductors 104 can be incorporated into the support 103 to form a substantially unitary structure.” in col. 3, ll. 19-22.
However, it would be an obvious design choice to a person of ordinary skill in the art at the time the application was effectively filed to modify Pologe’s “nasal cannula” to have the “signal conductors 104” pass through a hole defined in the “nasal cannula” because Applicant has not disclosed that the feature provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Pologe’s feature of “[t]he supports 102,103 can be comprised of the signal conductors 104 or the signal conductors 104 can be incorporated into the support 103 to form a substantially unitary structure” because both provide the same or similar predictable results, e.g. permitting the first and second wires )“signal conductors 104”) to connect the light generating source (“light source 113”) and the photodetector (“detector(s) 114”) to be connected to a medical instrumentation (see Pologe, col. 4, ll. 49-55).
As to Claim 12, Pologe teaches the following:
wherein the light generating source 113 is a light emitting diode (see “In order to accomplish this, one of the plurality light emitting devices in light source 113 is selected to produce a beam of light at approximately 660 nm, which wavelength is more strongly absorbed by deoxygenated hemoglobin that by oxyhemoglobin.” in col. 3, ll. 54-59).
As to Claim 13, Pologe teaches the following:
wherein the first channel 117 and second channel 118 are of a dimension to allow for the passage of air as the individual inhales and exhales out of the individual’s nose (see “In this embodiment, one or both of the supports 102,103 includes an air passage 115,116 to provide a supply of oxygen to the patient via the probe body 107 and arms 102,103 which again would be tubular and having an air passage 117,118 that is integral thereto along its length. The supports 102,103 would therefore provide oxygen through the body 107 and probe arms 105,106 of the nasal septum probe 100 while also providing a mounting for the light sources 113 and detector(s) 114 and their associated signal cables 104 for medical instrumentation, such as a pulse oximeter instrument.” in col. 4, ll. 44-55).
As to Claim 14, Pologe teaches the following:
wherein the first insert 105 does not define a full circumference around the first channel 117, the second insert 106 does not define a full circumference around the second channel 118, or both (see “probe arms 105,106” do not wrap around “air passages 117,118” fig. 1).
As to Claim 15, Pologe teaches the following:
wherein the light generating source 113 is positioned to emit light through and the photodetector 114 is positioned to detect light from the individual’s nasal septum (“nasal septum”) 111 (see “The dimensions and configuration of the two probe arms 105,106 are such that they place the light source ” in col. 4, ll. 3-7).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/21/2021